466 U.S. 1 (1984)
KOEHLER, WARDEN
v.
ENGLE
No. 83-1.
Supreme Court of United States.
Argued February 28, 1984
Decided March 26, 1984
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
Louis J. Caruso, Solicitor General of Michigan, argued the cause for petitioner. With him on the brief were Frank J. Kelley, Attorney General, and Thomas C. Nelson, Assistant Attorney General.
John Nussbaumer argued the cause and filed a brief for respondent.
PER CURIAM.
The judgment is affirmed by an equally divided Court.
JUSTICE MARSHALL took no part in the decision of this case.